NOBLE, J.,
Dissenting.
I part company with the majority on the conclusion that the detention period here did not extend beyond that which was reasonable and necessary. As the majority notes, “the test is ‘whether the police diligently pursued a means of investigation that was likely to confirm or dispel their suspicions quickly.” Ante at 260 (quoting United States v. Sharpe, 470 U.S. 675, 686, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985), emphasis added, brackets omitted). There was nothing quick about the dog sniff in this case.
While I agree that the facts of this case certainly warranted a traffic stop, the length of the stop and the way the drug dog was used was certainly problematic. The stop occurred at approximately 12:40 p.m. But the drug dog did not arrive until around 1:15 p.m. No ticket was issued until 2:25 p.m., 105 minutes after the initial stop, when drug arrests were also made. The time was too long and the search was therefore unreasonable.
First, there was no reason to extend the stop until the drug dog arrived. The majority holds that the drug pipe with narcotic residue found in the second vehicle being driven by Dukes, along with the other circumstances, sufficed to give the police a reasonable suspicion to extend the stop. While Dukes said he was helping to move Bucalo’s belongings, he did not say the pipe was hers, nor did the officers testify that the pipe was found in or around Buca-lo’s belongings. One police officer merely made the conclusion that the pipe was “related to her” because Dukes said he was moving her property. A drug pipe is a personal use piece of paraphernalia which was found in Dukes’s truck. Presumably, Bucalo’s goods were in the bed of the truck. At any rate, we don’t know from the record that the pipe was anywhere near Bucalo’s belongings. In short, the drug pipe was not reasonably related to anything the police knew about Bucalo at that point.
But even assuming the police properly waited for the drug dog, the stop was continued longer than it should have been. When the dog arrived, he was given time to adjust to his surroundings by relieving himself and acclimating to the area. Then, the dog was taken around the vehicle to perform an exterior sniff. Significantly, the dog did not alert at any place on the vehicle. At that point, there was certainly no further articulable suspicion to continue detaining Bucalo.
Nevertheless, the stop continued. Following the dog’s failure to alert, Trooper Payne, the K9 officer, began “detailing” the vehicle. Apparently, detailing involves the officer taking the dog around the vehicle and pointing to certain areas and then presenting the dog to those areas. The risk of a dog alerting where an officer points is clear. And the dog did finally alert to a place where the officer pointed. While drugs actually were found there, this does not justify the repeated attempts to get the dog to alert when he did not do so on the ordinary drug sniff of the vehicle, nor the undue delay in presenting the dog to the vehicle over and over. Again, as the United States Supreme Court stated in Sharpe, when there is merely suspicion, the search should be quick This was not a quick search.
Nor should this Court fall for the old “end justifies the means” mode of thinking. The question before us is not whether the dog did eventually find drugs, but whether it took too long to do so. This Court ad*262dressed a similar situation in Epps v. Commonwealth, 295 S.W.3d 807 (Ky.2009). The defendant in Epps was stopped for a traffic violation, and detained so that a K9 unit could be called. The entire stop took about ninety minutes, fifteen minutes less than the stop in this case. In Epps, it took about fifteen minutes or so for the drug dog to arrive, while here it took approximately thirty-five minutes. In that case, it took about forty minutes to complete the drug sniff, and the ticket was not given to the driver until nearly an hour later. Here, we don’t know the actual length of the repeated sniffs until the dog alerted, but we do know it took about another 70 minutes before an arrest was made. We held in Epps that the ninety-minute time frame was too long for a mere traffic stop. It simply makes no sense that 105 minutes would not be too long for the stop, unless there was another legitimate reason for the delay.
But as the Court of Appeals correctly noted, there was no other reason to prolong the stop of Bucalo’s vehicle. The mere presence of a drug pipe with narcotic residue, found in another person’s vehicle, does not give police an articulable suspicion that Bucalo had drugs in her vehicle. That Dukes explained he ran the red light in order to keep up with Bucalo’s because he was moving her belongings does not identify the pipe as hers.
And clearly, the officers viewed this as a mere traffic stop, because if they had believed they had probable cause, they could have searched the vehicle without a warrant. See Arizona v. Gant, 556 U.S. 332, 347, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009). They would not have needed to call for the drug dog.
The Court of Appeals was correct in its analysis of this case. If Epps is the law of this Commonwealth, then the majority opinion cannot be consistent. There was no sufficient legal basis to search Bucalo’s vehicle absent the dog alert, and the stop was prolonged unduly until the dog could be gotten to alert. The Court of Appeals vacated the defendant’s conditional guilty plea and remanded the case for further consistent proceedings. I would therefore affirm the Court of Appeals.
MINTON, C.J., joins.